116 Ga. App. 36 (1967)
156 S.E.2d 656
ELLIOTT
v.
DELTA AIR LINES, INC. et al.
42762.
Court of Appeals of Georgia.
Argued May 4, 1967.
Decided June 20, 1967.
Preston L. Holland, for appellant.
Powell, Goldstein, Frazer & Murphy, Edward E. Dorsey, John A. Helms, for appellees.
DEEN, Judge.
Where no terms of a contract of employment are set out the petition must be construed as alleging that the plaintiff was working under a contract terminable at the will of the employer. Ott v. Gandy, 66 Ga. App. 684, 687 (19 SE2d 180). An indefinite hiring may be terminated at will by either party. Code § 66-101. A rule of the employer that an employee will be discharged if his wages are garnished by a creditor does not alter the situation. Snyder v. Savannah Union Station Co., 85 Ga. App. 851 (70 SE2d 382). While, under Code § 105-1207 one who wrongfully procures the discharge even of an employee at will may be liable for damages if he acts maliciously and without cause, this petition specifically alleges that the two officers of defendant Delta Air Lines, Inc. who discharged the plaintiff were sued only in their capacity as such, and no relief was sought against them individually. This adds nothing to the petition against the employer, who may discharge the employee with or without cause and regardless of its motives. Smith v. Chicopee Mfg. Corp., 56 Ga. App. 294 (192 SE 481).
Indubitably, the trial court properly sustained the general demurrer.
Judgment affirmed. Jordan, P. J., and Quillian, J., concur.